UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1910



In Re:   JULIAN EDWARD ROCHESTER,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   August 28, 2008                 Decided:   August 29, 2008


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Petitioner has filed a motion for leave to proceed in forma

pauperis and a pro se petition for writ of mandamus pursuant to the

Crime Victims’ Rights Act, 18 U.S.C. § 3771.

      The Crime Victims’ Rights Act affords to victims of crime the

rights to receive notice of court proceedings, to be heard at court

proceedings,       to   confer    with     government     counsel,   to    receive

restitution, to be free from unreasonable delay, and to be treated

with fairness. 18 U.S.C. § 3771(a).               The Act provides that these

rights shall be asserted in the district court and that “[i]f the

district court denies the relief sought, the movant may petition

the   court   of    appeals      for   a   writ   of    mandamus.”    18    U.S.C.

§ 3771(c)(3).      If such a petition is filed, “[t]he court of appeals

shall take up and decide such application forthwith within 72 hours

after the petition has been filed.”               Id.    Furthermore, “[i]f the

court of appeals denies the relief sought, the reasons for the

denial shall be clearly stated on the record in a written opinion.”

Id.

      Petitioner Rochester moves, as a kidnap victim, for relief

from his “kidnapped status.”           He asserts that he has been held in

state custody 23 years, 9 months, and 17 ½ days beyond his maximum

release date for crimes that carried no penalty or only a fine.                 He

claims to be the victim of forged warrants, conspiracy, double

jeopardy violations, threats, and other illegalities.


                                           2
     Petitioner has raised these and other claims in numerous

actions in the district court and on appeal.       He has been subject

to a pre-filing review order in the District of South Carolina

since January 1996. In re Rochester, Misc. No. 2:95-MC-131 (D.S.C.

Jan. 29, 1996).      He has filed 29 prior cases in this Court and

been granted relief in none of them.

     The statutory provision for expedited mandamus review of the

district   court’s   denial   of   rights   asserted    under   18   U.S.C.

§ 3771(a) has no application to the claims asserted by Rochester.

Rochester’s claims are attacks on the legality of his confinement,

which have been fully litigated in prior habeas corpus actions. He

has not been denied any right under 18 U.S.C. § 3771(a) which could

form the basis for a mandamus petition to this Court.

     Accordingly, the Court denies the motion to proceed in forma

pauperis and dismisses this mandamus petition.             Petitioner is

warned that any further effort to raise these claims will result in

issuance of an order to show cause why a pre-filing injunction

should not be entered against him by this Court.                See In re

Vincent, 105 F.3d 943 (4th Cir. 1997).



                                                       PETITION DISMISSED




                                    3